The record does not show what items of costs were retaxed by the trial court on the defendant's motion to that end. We did not intend to say that the defendant was properly relieved of any items of costs, for that question is not before us. All that we intended to say was that the trial court had the power to act upon the motion, and to relieve the defendant of such items as were not properly taxable against her under the general judgment for costs in favor of the plaintiff.
All the Justices concur, except BROWN, J., not sitting.